t c summary opinion united_states tax_court estrella a lumaban petitioner v commissioner of internal revenue respondent docket no 16652-09s filed date keith s blair curtis e tatum and gerald loiacono student for petitioner jonathan hauck and tyler n orlowski for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioner’s federal income taxes of dollar_figure dollar_figure and dollar_figure and sec_6662 accuracy-related_penalties of dollar_figure dollar_figure and dollar_figure for and respectively after concessions the issues for decision are whether petitioner’s salary for from the baltimore county maryland public schools bcps for from bcps and the prince george’s county maryland public schools pgcs and a portion of from pgc sec_2 are exempt from federal_income_tax under the convention with respect to taxes on income u s -phil art date u s t article whether petitioner is entitled to certain itemized_deductions for and and whether petitioner is liable for the accuracy-related_penalty under sec_6662 for the years at issue 1respondent’s notice_of_deficiency for and determined that petitioner failed to include a dollar_figure state_income_tax refund in her gross_income respondent’s notice_of_deficiency for determined that petitioner’s filing_status was incorrect petitioner did not address these issues in her petition or at trial therefore the issues are deemed conceded see rule sec_34 sec_149 2the parties stipulated that should petitioner’s income be found to be exempt under article the exemption would also apply to date through date even though petitioner reported all of her income in on her federal tax_return and there was no determination in the notice_of_deficiency for concerning her income from that year background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in maryland when she filed her petition petitioner is a citizen of the republic of the philippines she received a bachelor’s degree in english from the university of the east she received a master’s degree in administration from the university of perpetual help petitioner also completed postbaccalaureate classes in special education and leadership both of the institutions petitioner attended are in the philippines petitioner began teaching at bacoor national high school in bacoor cavite philippines and cavite school of st mark’s school for girls in her ending monthly salary in from teaching was big_number pesos equivalent to dollar_figure amity institute amity is a nonprofit organization the united_states department of state the state department approved to operate an exchange teacher program the exchange teacher program allows qualified foreign teachers to enter the united_states to teach for up to years amity does not directly recruit teachers from the philippines during and amity worked with badilla corp badilla a business_entity from the philippines and with avenida associates inc avenida a business_entity from the united_states badilla and avenida are affiliated entities that worked together to facilitate the placement of qualified filipino teachers in american schools badilla collected background information such as transcripts and résumés from teachers in the philippines who were interested in the teacher exchange program in the united_states badilla found its prospective filipino teachers principally by word of mouth and seminars conducted by its executives avenida or badilla charged placement fees and additional charges to help teaching candidates with among other tasks finding employers in the united_states and obtaining visas the fees were a dollar_figure placement fee a dollar_figure u s documentation fee a dollar_figure j-1 visa fee and dollar_figure for airfare and travel in the united_states avenida helped school districts find promising teaching candidates by providing access to a database of overseas jobseekers in petitioner attended an orientation session for an exchange teacher program badilla sponsored at which time she submitted her application and résumé dr donald a peccia joined bcps in date as the assistant superintendent of human resources a position he retained through the date of trial as of the date of trial dr peccia’s department employed people who were responsible for the recruitment retention and rewarding of the school system’s big_number full-time and thousands of part-time and temporary employees working in over schools to meet a shortfall in teachers dr peccia initiated the idea of bcps’ recruiting internationally beginning with a small pilot-type program in the philippines in a letter dated date dr peccia contacted avenida stating that bcps would like to hire or more qualified filipino teachers from a preselected group of filipino teachers bcps administrators chose the candidates that the school system wanted to interview in date herman james and joyce reier personnel officers for bcps traveled to the philippines to interview teaching candidates ms reier interviewed petitioner mr james and ms reier coordinated with dr peccia and they agreed to hire teachers from the philippines on date bcps offered petitioner a position for the school year and petitioner signed a preliminary contract with bcps petitioner understood that bcps would be evaluating her performance throughout the school year if petitioner’s performance was satisfactory bcps would continue her employment for the following school year generally foreign teachers who want to teach in the united_states may obtain one of two types of visas one is the h-1b visa for working professionals the second is the j-1 visa for individuals coming to the united_states under a cultural exchange program approved by the state department the j-1 visa is more convenient for foreign individuals who are new teachers in the united_states because the visa timing coincides with the academic school year in the united_states badilla referred petitioner to amity who in turn sponsored petitioner’s j-1 visa the state department authorized amity to issue form ds-2019 certificate of eligibility for exchange visitor j-1 status the form identifies the visitor identifies the visa sponsor briefly describes the exchange program including the start and end dates identifies the category of exchange and states the estimated cost of the exchange program in the cost of the exchange teacher program was dollar_figure at all relevant times gertrude hermann was amity’s executive director badilla invited petitioner and the other teachers who had received employment offers from bcps to meet at badilla’s office in the philippines on date at the meeting badilla provided many completed forms that each teacher needed to sign including an administrative fee agreement amity’s exchange teacher program contract and a form ds-2019 the length of time listed on the form ds-2019 wa sec_3 years the same length as the exchange teacher program badilla reiterated that bcps required satisfactory performance to continue employment beyond the first year petitioner signed the forms and returned them to badilla for processing petitioner entered the united_states on date she signed a standard state-issued provisional contract for conditional or resident teacher certificate holders bcps employment contract on date effective beginning date the bcps employment contract was for year terminating automatically at the end of the school year bcps assigned petitioner to teach secondary science at general john stricker middle school stricker under the exchange teacher program petitioner’s family could not join her in the united_states until she received a satisfactory evaluation from bcps therefore the earliest petitioner’s family could join her was at the end of the school year during the years at issue and up to the time of trial petitioner was married and had two children although petitioner’s family visited with her in the united_states they did not move to the united_states and at the time of trial still resided in the philippines when petitioner first arrived in the united_states she lived in a house provided to filipino teachers who moved to baltimore county to teach for bcps the house was owned by mr and mrs encoienda petitioner stayed at the house for approximately weeks after leaving the house petitioner signed a 1-year lease with charlesmont apartments on date petitioner received an unsatisfactory evaluation from her principal in a letter dated date bcps informed petitioner that your contract will not be renewed for the school year at the completion of the school year instead of returning to the philippines petitioner visited her sister in los angeles california while visiting her sister petitioner learned that pgcs was hiring teachers for the school year petitioner applied for a position with pgcs and accepted an offer to teach secondary science at martin luther king jr middle school at the time of trial she was still employed by pgcs working in the united_states provided petitioner with a salary that was considerably greater than the salary she earned in the philippines which as described supra page was dollar_figure a month or dollar_figure annually petitioner’s starting annual salary at bcps was dollar_figure with respect to federal_income_tax withholding petitioner did not provide bcps or pgcs with form_8233 exemption from withholding on compensation_for independent and certain dependent_personal_services of a nonresident_alien_individual consequently bcps and pgcs withheld federal_income_tax from petitioner’s salary during and petitioner engaged a certain u s enrolled_agent fred r pacheco to prepare her and federal_income_tax returns she filed form sec_1040nr u s nonresident_alien income_tax return for and she filed form_1040 u s individual_income_tax_return for petitioner did not report her salary from bcps or from pgcs on her or return petitioner reported all of her salary for on her return petitioner did not tell mr pacheco how long she expected to stay in the united_states petitioner claimed itemized_deductions of dollar_figure and dollar_figure for and respectively the itemized_deductions consisted of dollar_figure for state income taxes withheld dollar_figure for charitable_contributions and dollar_figure for unreimbursed employee_expenses the itemized_deductions consisted of dollar_figure in state_income_tax withheld dollar_figure in unreimbursed employee business_expenses and dollar_figure in tax preparation fees as a result of the income exclusion income_tax_withholding and itemized_deductions petitioner requested refunds of dollar_figure dollar_figure and dollar_figure for and respectively the internal_revenue_service irs selected petitioner’s and federal_income_tax returns for examination the irs sent petitioner two notices of deficiency dated date in the notice pertaining to and the irs adjusted petitioner’s income to include the earnings from bcps and pgcs for and that petitioner had excluded under article the notice also disallowed dollar_figure of the dollar_figure in itemized_deductions that she claimed for in the notice pertaining to the irs disallowed dollar_figure of the dollar_figure in itemized_deductions that petitioner claimed for petitioner filed her petition contesting all of respondent’s adjustments respondent moved under rule for partial summary_judgment contending that no issue of material fact existed as to whether petitioner’s income for the years at issue qualified for exemption under article petitioner objected to the granting of the motion both parties fully briefed the issue of income exemption under article the court set the motion for hearing at trial when the case was called for trial the court heard the motion the parties relied on the respective positions they had set forth in their briefs the court has denied respondent’s motion for partial summary_judgment shortly before trial petitioner filed a motion to exclude the testimony of dr peccia on the grounds of hearsay lack of personal knowledge and relevance respondent objected to the motion the court heard arguments on the motion at trial and took the motion under advisement the court has denied petitioner’s motion the case was then tried and the court heard testimony from petitioner dr peccia and ms hermann discussion i income under article petitioner was a nonresident_alien for the years at issue because of her j-1 visa status and her participation in the exchange teacher program see sec_7701 in particular sec_7701 provides that a nonresident_alien is a person who is not a citizen or resident_of_the_united_states within the meaning of sec_7701 generally a nonresident_alien_individual engaged in trade_or_business_within_the_united_states is taxed on the taxable_income effectively connected with that trade_or_business sec_871 the phrase trade_or_business_within_the_united_states generally includes the performance of personal services within the united_states at any time within the taxable_year sec_864 compensation paid to a nonresident_alien in exchange for the performance of services in the united_states constitutes income that is effectively connected with the conduct of trade_or_business in the united_states sec_1_864-4 income_tax regs consequently petitioner’s wages would ordinarily be included in gross_income under the code sec_894 however provides that the provisions of the code will be applied to any taxpayer 3as a teacher petitioner is considered an exempt_individual and therefore not treated as present for purposes of the substantial_presence_test see sec_7701 d i a ii with due regard to any treaty obligations of the united_states that apply to the taxpayer therefore the treatment of petitioner’s wages might be altered by applicable treaty provisions see id the united_states is a party to an income_tax convention with the republic of the philippines the convention provides an exemption from u s income_taxation on income earned by filipino teachers teaching in the united_states if the requirements of the convention are satisfied article states article teachers where a resident of one of the contracting states is invited by the government of the other contracting state a political_subdivision or local authority thereof or by a university or other recognized educational_institution in that other contracting state to come to that other contracting state for a period not expected to exceed years for the purpose of teaching or engaging in research or both at a university or other recognized educational_institution and such resident comes to that other contracting state primarily for such purpose his income from personal services for teaching or research at such university or educational_institution shall be exempt from tax by that other contracting state for a period not exceeding years from the date of his arrival in that other contracting state to qualify for the exemption under article a taxpayer must meet the following requirements the taxpayer was a resident of the philippines before coming to the united_states she was invited by the government or a recognized educational_institution within the united_states she was invited for a period not expected to exceed years the purpose of the invitation was for her to teach or engage in research at the recognized educational_institution and she did in fact come to the united_states primarily to carry out the purpose of the invitation the taxpayer must meet all of the requirements to qualify for the income exemption the only requirement in dispute is whether petitioner’s invitation to teach in the united_states was for a period not expected to exceed years the text of article does not specifically state whose expectation controls the length of the invitation to teach for a period not to exceed years petitioner argues that her expectation as the invitee is the only expectation that matters respondent counters that either the expectation of the invitor bcps should be decisive or that the court should weigh the expectations of all the parties associated with the exchange teacher program in the light of this ambiguity in the text of article we will consider all the relevant facts and circumstances including the expectations of all the parties see santos v commissioner t c __ __ slip op pincite we will construe article liberally see n w life assurance co of can v commissioner 107_tc_363 then we will make an objective determination of whether petitioner was invited to the united_states for a period not expected to exceed years see santos v commissioner supra a burden_of_proof generally the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer bears the burden of proving that the deficiency is incorrect rule a 290_us_111 furthermore any deductions allowed are a matter of legislative grace and the taxpayer bears the burden of proving his entitlement to them rule a 503_us_79 292_us_435 under sec_7491 the burden may shift to the commissioner regarding factual matters affecting a taxpayer’s liability for tax if the taxpayer produces credible_evidence and meets other requirements of the section in her pretrial memorandum petitioner mentioned that she would move for a burden shift under sec_7491 contending that she had produced credible_evidence and met the other requirements of the section at trial petitioner did not make an oral or written motion for a burden shift we need not and we explicitly do not decide which party bears the burden_of_proof because as discussed above applying santos v commissioner supra we will decide this case on an objective consideration of all the relevant facts and circumstances b analysis we begin our analysis with a discussion of the evidence that relates to petitioner’s expectation petitioner’s reliance on the 1-year apartment lease and the 1-year bcps employment contract is unconvincing one-year apartment leases are commonplace and do little to indicate a tenant’s long-term expectation to remain in an area likewise bcps required all of its first-year teachers to sign the standard state-issued 1-year employment contract the fact that the contract did not guarantee employment beyond the first year does not mean that petitioner expected to stay in the united_states for only year the length of petitioner’s j-1 visa wa sec_3 years petitioner was not asked whether she wanted a different period stated for the length of her j-1 visa nor did she make it known that she wanted a different period she simply signed the ds-2019 while it is true that this document did not obligate her to remain in the united_states for years we find it particularly hard to believe that petitioner did not expect to remain in the united_states for the duration of the exchange teacher program bolstering this conclusion are petitioner’s own actions and words after her contract was not renewed by bcps instead of going home to the philippines petitioner visited her sister in los angeles and began searching for other teaching jobs in maryland petitioner testified that her first year of teaching in the united_states had been rough and she was devastated when her contract with bcps was not renewed she thought that maybe she should return to the philippines when questioned as to why she looked for another teaching position in maryland petitioner testified that i would want to stay here in america furthermore petitioner introduced no evidence that she expressed to any of the parties involved that she expected to remain in the united_states for a period not expected to exceed years similarly petitioner did not testify that she expected to remain in the united_states for a period not to exceed years thus petitioner’s actions indicate a strong commitment to staying in the united_states for the length of the teacher exchange program despite the difficulties petitioner testified that she received a leave of absence but she offered no proof of being granted such leave if petitioner did obtain a leave of absence it is simply not a decisive factor in addition we cannot ignore the financial incentive of remaining in the united_states for as long as possible petitioner incurred significant expenses to participate in the exchange teacher program these expenditures are not insignificant in comparison to her earnings in the philippines moreover her earnings immediately grew more than seventeenfold from dollar_figure to dollar_figure when she moved from the philippines to the united_states the increase in salary is too large to ignore from the perspective of bcps the school system absolutely expected that the filipino teachers would remain for the length of the 3-year exchange teacher program dr peccia testified that his department expected the filipino teachers to remain within the school system for exactly the length of the visa years he stated we had no expectations beyond years and no expectations of less than years dr peccia explained that it wouldn’t have been worth the investment including the cost of the airline ticket s the cost of all the time people were away he added that bcps helped the filipino teachers with finding housing and with obtaining social_security cards to ease their physical and psychological transition so that the teachers could focus on teaching dr peccia noted that only or of the filipino teachers did not complete the 3-year term in other words to percent of the teachers remained in the united_states for the full years corroborating this evidence is the testimony of ms hermann who stated that bcps similar to the other school systems that hired foreign teachers through the exchange teacher program expected the teachers to stay for the entire 3-year program she added that it had been amity’s experience that only a small percentage of filipino teachers returned to the philippines before completing the 3-year exchange teacher program and most participants decided to remain in the united_states beyond the years as of the date of trial petitioner remained in the united_states teaching in maryland the testimony of these two witnesses is plausible reliable and persuasive in conclusion after an objective examination of all of the relevant facts and circumstances we find that petitioner and bcps expected petitioner to stay in the united_states for at least years which is greater than the not expected to exceed years requirement of article therefore petitioner’s income for date to date the first years she was in the united_states is not exempt from federal_income_tax under article ii disallowed itemized_deductions sec_162 allows a deduction for ordinary and necessary business_expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business the performance of services as an employee is considered a trade_or_business for sec_162 purposes 54_tc_374 for an expense to be necessary it must be appropriate and helpful to the taxpayer’s business welch v helvering u s pincite- an expense will be considered ordinary if it is a common or frequent occurrence in the type of business in which the taxpayer is involved 308_us_488 taxpayers must maintain records sufficient to substantiate any deductions they claim sec_6001 sec_1_6001-1 income_tax regs petitioner’s disallowed deductions were all labeled job search costs and she provided no further delineation for the expenses a disallowed unreimbursed employee_expenses - dollar_figure petitioner’s unreimbursed employee_expenses deduction is a combination of expenses she paid in and on her schedule a itemized_deductions petitioner entitled the entire amount job search costs she paid dollar_figure to avenida in fees and dollar_figure of the dollar_figure exchange teacher program fee in the exchange teacher fee was paid out in increments over the year period of the program petitioner paid dollar_figure of the fee during her first year of the program and made two subsequent annual payments of dollar_figure one in the second year of the program and one in the third petitioner had to pay the fees to come to the united_states and to continue her participation in the exchange teacher program petitioner did not substantiate her dollar_figure in j-1 visa fees or her dollar_figure payment in or her dollar_figure payment in but we are satisfied that petitioner paid these fees in and to maintain her standing in the program although petitioner did not claim expenses in the record shows that she paid a total of dollar_figure in fees to participate in the exchange teacher program in petitioner also testified to and substantiated a dollar_figure fee paid to the u s department of justice for a student and exchange visitor program sevis i-901 fee therefore petitioner is entitled to a dollar_figure deduction for and a dollar_figure deduction for petitioner provided no breakdown of the expenses and provided no substantiation for the remaining dollar_figure of job search costs deduction claimed for therefore we sustain respondent’s disallowance of this amount b unreimbursed employee_expenses - dollar_figure respondent also disallowed an unreimbursed employee_expenses deduction of dollar_figure for on her schedule a petitioner entitled the entire amount job search costs as stated above petitioner did have a dollar_figure fee due to amity in we are satisfied that petitioner paid that amount to remain in the exchange teacher program therefore petitioner is entitled to a dollar_figure deduction for again petitioner provided no breakdown of the expenses and provided no substantiation for the remaining dollar_figure of the job search costs deduction claimed for therefore we sustain respondent’s disallowance of this amount iii accuracy-related_penalty taxpayers may be liable for a 20-percent penalty on the portion of an underpayment_of_tax attributable to negligence disregard of rules or regulations or a substantial_understatement_of_income_tax sec_6662 and b and the term negligence in sec_6662 includes any failure to make a reasonable attempt to comply with the code and the term disregard includes any careless reckless or intentional disregard sec_6662 negligence has also been defined as the failure to exercise due care or the failure to do what a reasonable person would do under the circumstances see 92_tc_1 affd 925_f2d_348 9th cir 85_tc_934 negligence includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs an understatement of income_tax is substantial if it exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 the sec_6662 accuracy-related_penalty does not apply where the taxpayer shows that he acted in good_faith and with reasonable_cause sec_6664 the determination of whether a taxpayer acted in good_faith and with reasonable_cause depends on the facts and circumstances of each case and includes the knowledge and experience of the taxpayer and the reliance on the advice of a professional such as an accountant sec_1 b income_tax regs for a taxpayer to rely reasonably upon advice of a tax adviser the taxpayer must at a minimum prove by a preponderance_of_the_evidence that the adviser was a competent professional with sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 affd 299_f3d_221 3d cir most important in this determination is the extent of the taxpayer’s effort to determine the proper tax_liability id the commissioner has the burden of production under sec_7491 with respect to the accuracy-related_penalty under sec_6662 to satisfy that burden the commissioner must produce sufficient evidence showing that it is appropriate to impose the penalty 116_tc_438 respondent has satisfied his burden by producing evidence that petitioner reported no income for and failed to substantiate claimed deductions and had a substantial_understatement_of_income_tax for nonetheless petitioner sought the advice of a return preparer for her and returns petitioner stated that her preparer was an enrolled_agent in the united_states respondent did not dispute the competency of the preparer the preparer counseled petitioner that her income was exempt from taxation in the united_states under article petitioner having no formal training in taxation and being new to the u s tax system reasonably relied upon the advice of a competent tax_return_preparer and acted in good_faith therefore we do not sustain respondent’s determination that the sec_6662 accuracy-related_penalty applies for or iv conclusion the court has considered all arguments made in reaching our decision and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
